





Exhibit 10.1


[JAZZ PHARMACEUTICALS LETTERHEAD]




February 6, 2019


Suzanne Sawochka Hooper
Jazz Pharmaceuticals
3170 Porter Drive
Palo Alto, CA 94304


Re:    Transition Employment Terms
Dear Suzanne:
We are writing to memorialize your transition employment terms related to your
decision to resign from your employment with Jazz Pharmaceuticals, Inc. (the
“Company”).
•
General Counsel Role:  You will continue in your role of EVP and General Counsel
on a full-time basis through February 28, 2019. Effective as of March 1, 2019,
you will: (i) step down from your General Counsel role and from the Executive
Committee; (ii) cease to be a Section 16 officer of Jazz Pharmaceuticals plc;
and (iii) cease to be a director or officer of the Company or any of its
affiliates. Your employment will continue in a transition period at half-time
status (as discussed further below) until your employment ends on June 3, 2019,
or a later date upon mutual agreement of you and the Company.
•
Transition Employment Terms: Effective beginning March 1 and continuing through
your employment end date, your job title will be “Special Projects” reporting to
Bruce, and you will be reclassified to half-time status (a regular work schedule
of approximately 20 hours per week). Your base salary will be reduced to fifty
percent (50%) of full-time, and your vacation accrual also will be prorated to
fifty percent. You will remain eligible for regular employee benefits, and your
equity awards will continue to vest in accordance with their vesting schedules.
During the period from March 1 through June 3, we expect that you generally will
be using your accrued vacation at a rate of four (4) hours per day, other than
for time during which you provide transition services to the Company.
•
2018 Cash Bonus:  Because your employment is expected to continue through the
March 4, 2019 scheduled payment date for 2018 bonuses, you will be eligible for
receipt of a 2018 cash bonus through the normal annual bonus cycle. You will not
be eligible for new equity awards or a salary increase due to your planned
departure from the Company.

Your other terms and conditions of employment will remain in effect.
If your understanding of your transition employment terms is consistent with
this letter, please sign and date this letter in the space provided below and
return it to me at your earliest convenience. Let me know if you have any
questions.












 

--------------------------------------------------------------------------------





February 6, 2019
Suzanne Sawochka Hooper




Bruce, and the rest of the Executive Committee, are very appreciative of your
valuable contributions to the Company’s success and we look forward to
continuing to work with you through your transition period.
We wish you the very best on the next chapter of your life!
Sincerely,
JAZZ PHARMACEUTICALS, INC.
By:    /s/ Heidi Manna    
Heidi Manna
Chief Human Resources Officer
REVIEWED, UNDERSTOOD, AND AGREED:
    /s/ Suzanne Hooper    
Suzanne Sawochka Hooper


        06-Feb-2019                
Date


2

